IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                NOS. WR-84,345-01 & -02 & -03


                      EX PARTE DARRYON M. THOMAS, Applicant


            ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
 CAUSE NOS. C-3-010636-1102916-A & C-3-010637-1103886-A & C-3-010638-1156022-A
          IN THE CRIMINAL DISTRICT COURT NUMBER THREE
                          FROM TARRANT COUNTY


       Per curiam.

                                            ORDER

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court these applications for writs of habeas corpus. Ex

parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of five counts

of aggravated robbery in trial court cause number 11560220, five counts of aggravated robbery in

trial court cause number 11029160, and one count of aggravated robbery in trial court cause number

11038860. Applicant was sentenced to forty-five years’ imprisonment in each case, to be served

concurrently. Applicant’s convictions were affirmed by the Second Court of Appeals in Thomas v.

State, Nos. 02-09-00364-CR, 02-09-00365-CR, 02-09-00366-CR (Tex. App.—Fort Worth Oct. 14,
                                                                                                       2

2010)(not designated for publication).

        Applicant contends, among other things, that his pleas were involuntary because counsel

would not allow Applicant to take a State offered 15-year plea deal, but instead advised Applicant

to plead open to the judge. Applicant alleges he was coerced by counsel to plead open to the judge

because counsel told him that he could get him less time if he went before this particular judge. The

trial court sentenced Applicant to 45 years. Applicant has alleged facts that, if true, might entitle him

to relief. In these circumstances, additional facts are needed. As we held in Ex parte Rodriguez, 334
S.W.2d 294, 294 (Tex. Crim. App. 1960), the trial court is the appropriate forum for findings of fact.

The trial court shall order trial counsel to respond to Applicant’s claims of ineffective assistance of

counsel and involuntary pleas. The trial court may use any means set out in TEX . CODE CRIM . PROC.

art. 11.07, § 3(d).

        If the trial court elects to hold a hearing, it shall determine whether Applicant is indigent.

If Applicant is indigent and wishes to be represented by counsel, the trial court shall appoint an

attorney to represent Applicant at the hearing. TEX . CODE CRIM . PROC. art. 26.04.

        The trial court shall make findings of fact and conclusions of law in regard to Applicant’s

claim that his pleas were involuntary. The trial court shall make findings as to whether the

performance of Applicant’s attorney was deficient and, if so, whether counsel’s deficient

performance prejudiced Applicant. The trial court shall also make any other findings of fact and

conclusions of law that it deems relevant and appropriate to the disposition of Applicant’s claims

for habeas corpus relief.

        These applications will be held in abeyance until the trial court has resolved the fact issues.

The issues shall be resolved within 90 days of this order. A supplemental transcript containing all
                                                                                                   3

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time shall

be obtained from this Court.



Filed: January 27, 2016
Do not publish